DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘stationary member’ in claim(s) 26; ‘alignment member’ in claim(s) 28 and 30; ‘biasing member’ in claim(s) 31. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Objections
Claim(s) 21 and 27-28 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 21, the term ‘a tissue sample’ in limitation (c) should be amended to recite ‘the tissue sample’. 
In claim(s) 21, the term ‘each indexing feature of the manifold’ should be amended to recite ‘each indexing feature of the plurality of indexing features of the manifold’. 
In claim(s) 27, the phrase ‘claim 21, each’ should be amended to recite ‘claim 21, wherein each’. 
In claim(s) 28, the first recitation of ‘the cup’ should be amended to recite ‘a cup’. 
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim(s) 21-26, 28, and 31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-7, 18, and 20 of U.S. Patent No. 10610205. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim(s) substantially anticipate the identified claim(s) of this Application.  More particularly, patented claim(s) 1-7 anticipates instant claim(s) 21-26.  Patented claim(s) 18 anticipates instant claim(s) 28.  Patented claim(s) 20 anticipates instant claim(s) 31. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20120283563 A1) in view of Hibner (US 20120116246 A1). 

For claim 21, Moore teaches  A biopsy device comprising:
 (a) a body [100, 500] including a proximal chassis portion [120] and an indexing system [600] extending from the chassis portion;
[110] extending distally from the body, the needle including an aperture [114] for receiving a tissue sample; [¶44]; 
(c) a hollow cutter [200] movable relative to the needle to sever a tissue sample, the hollow cutter having a cutter lumen; [¶44]; 
and (d) a tissue sample holder manifold [300] coupled to the proximal chassis portion [Figs. 1 and 6-9], the manifold is permitted to rotate relative to the body [¶¶75-76], the tissue sample holder manifold comprising:
(i) a plurality of passages [312, 322] positioned within an outer perimeter [outer perimeter of 305] defined by the manifold, [Fig. 12], 
and (ii) a plurality of indexing features [630] positioned around the outer perimeter of the manifold; [Fig. 12] ;
each of the plurality of passages is configured to selectively index relative to a proximal end of the hollow cutter, [¶¶72-73], the indexing system including a resilient member [604, 606, 610] configured to selectively engage with each indexing feature of the manifold to selectively bias the manifold and to permit rotation of the manifold, each indexing feature of the manifold engaged by the resilient member results in the indexing of one passage of the plurality of passages with the proximal end of the hollow cutter. [¶¶70-76 esp. ¶¶74-76]. 

Moore fails to teach the resilient member permitting (specifically) independent bi-directional rotation of the manifold.  Hibner teaches a biopsy indexing system [Fig. 6] including a resilient member [2360-2364] configured to index a manifold [2300] by [pawls 2362 and 2364 permitting opposite rotation of manifold per end of ¶43].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the indexing system of Moore to incorporate the bi-directional indexing of Hibner as a simple substitution of one known element (the pawls of Hibner) for another (the pawls of Moore) to achieve a predictable result (indexing of the passages).  See MPEP § 2143. 

For claim 22, Moore teaches  The biopsy device of claim 21 further including at least one tray [306] configured to be selectively insertable into one or more of the plurality of passages of the manifold. [¶¶72-74]. 

For claim 23, Moore teaches  The biopsy device of claim 22, the at least one tray includes a plurality of sleeves [345], each sleeve defines a tissue sample chamber and is separately insertable into a corresponding passage of the plurality of passages of the manifold. [¶¶75-76]. 

For claim 24, Moore teaches  The biopsy device of claim 23, each sleeve of the at least one tray is configured for reception of a single tissue sample. [¶70]. 

For claim 25, Moore teaches  The biopsy device of claim 21, the plurality of indexing features of the manifold includes a recess [630] disposed in the manifold, the recess includes a distal portion and a proximal portion [medial and lateral edges of 630], the distal portion defines an annular flange [curved edge of 630 constitute(s), under BRI, a form of an ‘annular flange’], the proximal portion defines a plurality of indentations [multiple 630 forming indentations].
Moore fails to teach the proximal portion of recesses 630 defining (specifically) triangular indentations.  However, consider that Moore does teach the tip of pawl 604 as shown in Fig. 7A as triangular. Consider also that this Application’s specification ¶104 detailing the ‘triangular’ shape of the recess(es) does not appear to make the shape critical and — on the contrary — offers triangular as one of a number of options. Therefore, forming an engaging edge of recesses 630 (i.e., a ‘proximal edge’) in a triangular shape (e.g., to suit the tip of pawl 604) would be a mere design choice available to one of ordinary skill in the art.  See MPEP § 2144.04. 

For claim 26, Moore teaches  The biopsy device of claim 25, the indexing system includes a stationary member [604, 606], the stationary member is configured to engage with the proximal portion of the recess of the manifold [¶75], the resilient member is configured to engage with the distal portion of the recess of the manifold. [610 facilitates engagement of 604, 606 into 630 per ¶¶74-76]. 

For claim 27, Moore teaches  The biopsy device of claim 21, each passage of the plurality of passages is configured to selectively index into coaxial alignment with the hollow cutter. [per end of ¶75 and end of ¶76]. 

For claim 28, Moore teaches  A tissue sample holder for use with a biopsy device, the tissue sample holder comprising:
[300], having a plurality of discrete chambers [312, 322] disposed within an exterior surface [304] defined by the body; [Fig. 11]; 
(b) a tissue sample tray [306] configured for insertion into the body; [¶70]
and (c) an indexing assembly [600 and face of 300 shown in Fig. 12] including:
 (i) an alignment member [600], 
and (ii) a biasing member [604, 606] including a plurality of alternatingly interconnected recesses and projections [tips of pawls 604, 606 have projections and recesses thereon] arranged along a surface of the biasing member [most visible in Fig. 9B], the biasing member is configured to engage with the alignment member to selectively align the body relative to the cup [302] into a plurality of alignment positions as the body is rotated relative to the cup; [¶¶70-71 and ¶¶73-76]
the indexing assembly is positioned about the exterior surface of the body such that the alignment member is operable to engage the biasing member along the exterior surface; [face of 300 shown in Fig. 12 is on an exterior of 304 which interfaces via 630 with 602, 604 per ¶¶73-76]; 
and the indexing assembly is configured to bias the body while permitting independent rotation of the body in multiple directions. [¶¶73-76]. 

Moore fails to teach the resilient member permitting (specifically) independent multi-directional rotation of the manifold.  Hibner teaches a biopsy indexing system [Fig. 6] including a resilient member [2360-2364] configured to index a manifold [2300] by [pawls 2362 and 2364 permitting opposite rotation of manifold per end of ¶43].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the indexing system of Moore to incorporate the multi-directional indexing of Hibner as a simple substitution of one known element (the pawls of Hibner) for another (the pawls of Moore) to achieve a predictable result (indexing of the passages).  See MPEP § 2143. 

For claim 29, Moore teaches  The tissue sample holder of claim 28, the biasing member is separate from the body. [Fig. 11]. 

For claim 30, Moore teaches  The tissue sample holder of claim 28, the alignment member is integral with the body. [Fig. 12]. 

For claim 31, Moore teaches  A tissue sample holder for use with a biopsy device, the tissue sample holder comprising:
(a) a body [300] including a plurality of discrete chambers [312, 322], the body defines a plurality of alignment features [322, 324] disposed on an exterior surface of the body and extending around the plurality of discrete chambers [Fig. 12], the exterior surface of the body further defines a retention feature [630];
(b) a coupler [600] configured to receive the body such that the coupler is configured to cover at least a portion of the exterior surface of the body [Figs. 9 and 11], the body is rotatable relative to the coupler [throughout ¶¶70-76], the coupler includes a biasing member [604-610] configured to resiliently bias [via 610] the retention feature of [via 606, 608] successively engages each of the plurality of alignment features of the body to selectively align the body relative to the coupler while permitting rotation of the body; [¶¶73-76]; 
and (c) a tissue sample tray [306] configured for insertion into the body. [Fig. 11]. 

Moore fails to teach the resilient member permitting (specifically) independent bi-directional rotation of the manifold.  Hibner teaches a biopsy indexing system [Fig. 6] including a resilient member [2360-2364] configured to index a manifold [2300] by permitting independent bi-directional rotation of the manifold [pawls 2362 and 2364 permitting opposite rotation of manifold per end of ¶43].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the indexing system of Moore to incorporate the bi-directional indexing of Hibner as a simple substitution of one known element (the pawls of Hibner) for another (the pawls of Moore) to achieve a predictable result (indexing of the passages).  See MPEP § 2143. 

For claim 32, Moore teaches  The tissue sample holder of claim 31, the body defines a flange [interior edge / face of 630 constitute(s), under BRI, a form of a ‘flange], the retention feature is defined by the flange. [tip of pawl(s) 606, 608 engage 630 per ¶¶74-76]. 

For claim 33, Moore teaches  The tissue sample holder of claim 32, the coupler is configured to couple the body to a probe of the biopsy device via the flange. [Figs. 7-9]. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791